

Exhibit 10.6


WILLBROS GROUP, INC.


RESTRICTED STOCK AWARD AGREEMENT


_________ ___________________ 200____




___________________________
___________________________
___________________________
___________________________


Dear ___________________________:




1.           Restricted Stock Award.  Willbros Group, Inc., a Delaware
corporation (the "Company"), hereby grants to you an aggregate of ___________
shares of Common Stock, par value $.05 per share, of the Company (the
"Restricted Shares").  This award is subject to your acceptance of and agreement
to all of the applicable terms, conditions, and restrictions described in the
Company's 1996 Stock Plan, as amended (the "Plan"), a copy of which, along with
the Prospectus for the Plan, are available upon request, and to your acceptance
of and agreement to the further terms, conditions, and restrictions described in
this Restricted Stock Award Agreement (this "Award Agreement").  To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.


2.           Possession of Certificates.  The Company shall issue a certificate
or certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in Section
4(b) are in effect.  You shall execute and deliver to the Company a stock power
or stock powers in blank for the Restricted Shares.  You hereby agree that the
Company shall hold the certificate(s) for the Restricted Shares and the related
stock power(s) pursuant to the terms of this Award Agreement until such time as
the restrictions described in Section 4(b) lapse as described in Section 5 or
the Restricted Shares are canceled pursuant to the terms of Section 4(b).


3.           Ownership of Restricted Shares.  You shall be entitled to all the
rights of absolute ownership of the Restricted Shares, including the right to
vote such shares and to receive dividends therefrom if, as, and when declared by
the Company's Board of Directors, subject, however, to the terms, conditions,
and restrictions described in the Plan and in this Award Agreement.


4.           Restrictions.


(a)              Your ownership of the Restricted Shares shall be subject to the
restrictions set forth in subsection (b) of this Section until such restrictions
lapse pursuant to the terms of Section 5, at which time the Restricted Shares
shall no longer be subject to the applicable restrictions.
 
(b)              The restrictions referred to in subsection (a) of this Section
are as follows:


(1)           At the time of your "Termination of Employment" (as defined in
Section 10(b)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company.  If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.


(2)           You may not sell, assign, transfer, pledge, hypothecate, or
otherwise dispose of the Restricted Shares.

 
 

--------------------------------------------------------------------------------

 

5.           Lapse of Restrictions.


(a)              The restrictions described in Section 4(b) shall lapse with
respect to ________ of the Restricted Shares on the first anniversary of the
date hereof, another ______ of the Restricted Shares on the second anniversary
of the date hereof, another ______ of the Restricted Shares on the third
anniversary of the date hereof, and the last ___________ of the Restricted
Shares on the fourth anniversary of the date hereof.  Following the lapse of
such restrictions with respect to any Restricted Shares, such Restricted Shares
shall no longer be subject to the restrictions described in Section 4(b).


(b)              Notwithstanding the provisions of subsection (a) of this
Section, the restrictions described in Section 4(b) shall lapse with respect to
all the Restricted Shares at the time of the occurrence of any of the following
events:


(1)           Your death, or "Disability" (as defined in the Plan);


(2)           Your Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Subsidiaries and does not constitute a "Termination for Cause" (as defined
in Section 10(a)); or


(3)           A "Change of Control" (as defined in the Plan) of the Company.


6.           Agreement With Respect to Taxes; Share Withholding.


(a)           You agree that (1) you will pay to the Company or a Subsidiary, as
the case may be, or make arrangements satisfactory to the Company or such
Subsidiary regarding the payment of any foreign, federal, state, or local taxes
of any kind required by law to be withheld by the Company or any of its
Subsidiaries with respect to the Restricted Shares, and (2) the Company or any
of its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payments of any kind otherwise due to you any foreign, federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Shares.


(b)           With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the
Restricted Shares awarded, you may elect, subject to the approval of the
committee of the Board of Directors of the Company that administers the Plan, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Restricted Shares having a Fair Market Value on the date the tax is to
be determined equal to the minimum statutory total tax which could be withheld
on the transaction.  All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
committee, in its sole discretion, deems appropriate.

 
 

--------------------------------------------------------------------------------

 



7.           Adjustment of Shares.  The number of Restricted Shares subject to
this Award Agreement shall be adjusted as provided in Section 13 of the
Plan.  Any shares or other securities received by you as a stock dividend on, or
as a result of stock splits, combinations, exchanges of shares, reorganizations,
mergers, consolidations or otherwise with respect to the Restricted Shares shall
have the same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.


8.           Agreement With Respect to Securities Matters.  You agree that you
will not sell or otherwise transfer any Restricted Shares except pursuant to an
effective registration statement under the U.S. Securities Act of 1933, as
amended, or pursuant to an applicable exemption from such registration.


9.           Restrictive Legend.  You hereby acknowledge that the certificate(s)
for the Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award
Agreement.  Any attempt to dispose of any Restricted Shares in contravention of
the terms, conditions, and restrictions described in the Plan or this Award
Agreement shall be ineffective.


10.           Certain Definitions.  As used in this Award Agreement, the
following terms shall have the respective meanings indicated:


(a)           "Termination for Cause" shall mean a Termination of Employment as
a result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Subsidiaries, or your willful engaging in
misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if you have entered into an
employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to "Cause" for the termination of your employment with the Company
or any of its Subsidiaries.  For this purpose, no act, or failure to act, on
your part shall be considered "willful" unless done, or omitted, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company or any of its Subsidiaries.


(b)           "Termination of Employment" shall mean the termination of your
full-time employment with the Company or any of its Subsidiaries for any reason
other than your death, or Disability.


Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.


If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.


WILLBROS GROUP, INC.






By:______________________________
Name:___________________________
Title:_____________________________








The foregoing Restricted Stock Award is accepted by me as of the ____ day of
________________ 200_, and I hereby agree to the terms, conditions, and
restrictions set forth above and in the Plan.






___________________________________
___________________________________

 
 

--------------------------------------------------------------------------------

 
